                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FABIAN VILLAGOMEZ,

                Plaintiff,

        v.                                               Case No. 3:18-cv-00033-JPG-MAB

 EXPERIAN, TRANS UNION, LLC, and
 EQUIFAX,

                Defendants.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       This matter comes before the Court on defendant Trans Union, LLC’s motion for judgment

on the pleadings. (ECF No. 25.) The plaintiff did not respond to Trans Union’s motion. In short,

Trans Union asks the Court to grant judgment in their favor because the plaintiff has not—and

cannot—allege a violation of the Fair Credit Reporting Act. For the following reasons, the Court

GRANTS Trans Union’s motion and DISMISSES them from this case WITH PREJUDICE.

I.     BACKGROUND

       Plaintiff Fabian Villagomez is an inmate at Vandalia Correctional Center. (Compl. ¶ 3,

ECF No. 2.) He alleges that he sent two letters directly to defendants Trans Union, Equifax, and

Experian—dated in October and November 2017—in which he requested a free copy of his credit

report pursuant to the Fair Credit Reporting Act. (Id. at ¶¶ 9–15.) The plaintiff argues that since

the defendants refused to send him a free copy in response, he is entitled to money damages—

allegedly because of a violation of both the United States Constitution and the Fair Credit

Reporting Act. (Id. at p. 4.) This case is but one in a bundle of cases that Illinois state prisoners

have recently filed, all with curious similarities between them.

II.    LEGAL STANDARDS
                                                 1
        A.      Judgments on the Pleadings

        A motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c)

is governed by the same standards as a Rule 12(b)(6) motion to dismiss for failure to state a claim:

the pleadings must plausibly suggest that the plaintiff has a right to relief above a speculative level.

Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In ruling on a

motion for judgment on the pleadings, the Court considers the complaint, answer, and any written

instruments attached to those pleadings; accepts all well-pleaded allegations in the complaint as

true; and draws all inferences in favor of the plaintiff. See Pisciotta v. Old Nat’l Bancorp, 499

F.3d 629, 633 (7th Cir. 2007); Forseth v. Village of Sussex, 199 F.3d 363, 368 (7th Cir. 2000).

        B.      The Fair Credit Reporting Act

        The Fair Credit Reporting Act commands that once per year, if a consumer requests a free

copy of their credit report, all consumer reporting agencies—such as TransUnion—must provide

the free copy to the consumer. 15 U.S.C. § 1681j(a)(1)(A). The consumer must, however, request

the copy from the “central source established for such purpose”. 15 U.S.C. § 1681j(a)(1)(B). The

upshot of the statute’s design is that consumers can obtain their free credit reports from all of the

agencies by making only a single request through the central source, rather than having to contact

each agency individually. 12 C.F.R. § 1022.136(a). If a consumer reporting agency fails to comply

with the Fair Credit Reporting Act, the statute allows plaintiffs to recover damages from the agency

on theories of both willful noncompliance and negligent noncompliance. 15 U.S.C. §

1681n(a)(1)(A); 15 U.S.C. § 1681o(a)(1)(2).

III.    ANALYSIS




                                                   2
        First of all, because Villagomez did not respond to Trans Union’s motion, that alone kills

his case and warrants dismissal. S.D.IL. Local Rule 7.1(c). But regardless, Trans Union has not

violated the Fair Credit Reporting Act. This is because the plaintiff did not request his credit report

from the central source, as § 1681j(a)(1)(B) requires. Rather, the plaintiff sent his requests directly

to Trans Union. (Compl. pp. 2, 9, ECF No. 2-1.) Accordingly, Trans Union’s refusal to disclose

the plaintiff’s credit report was the proper application of the statute and the complaint fails to plead

any violation of the Fair Credit Reporting Act—whether the plaintiff’s theory is one of willful

noncompliance, negligent compliance, or otherwise. Moreover, it would be futile for the Court to

allow the plaintiff to amend his complaint because he has already demonstrated through his

attached exhibits that he is not entitled to relief.

        This case mirrors a case in the Northern District of Illinois, where the Court summed up

the issue by stating: “while [the consumer credit agency] might have made greater effort to

accommodate Plaintiff's special circumstances [as a prisoner], the facts do not reflect a violation

of any provision of the Fair Credit Reporting Act.” Garland v. Equifax, et al., No. 3:15-cv-50305,

ECF No. 104 at 3 (N.D. Ill. Oct. 27, 2017). If prisoners wish to obtain free copies of their credit

reports pursuant to the Fair Credit Reporting Act, they are—at this time, at least—bound by the

terms of the statute.

                                            CONCLUSION

        For the foregoing reasons, the Court GRANTS Trans Union’s motion for judgment on the

pleadings (ECF No. 25) and DISMISSES Trans Union from this case WITH PREJUDICE. And

because the claims against the other two defendants in this case—Experian and Equifax—mirror

the ones against Trans Union, the Court ORDERS the plaintiff to SHOW CAUSE by February

15, 2019 why the Court should not dismiss those defendants as well. Finally, because Trans Union



                                                       3
has now exited this case, the Court FINDS AS MOOT its pending motion to stay (ECF No. 26)

and motion for an extension of time to depose the plaintiff (ECF No. 28).

IT IS SO ORDERED.

DATED: JANUARY 25, 2019

                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    U.S. DISTRICT JUDGE




                                               4
